DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/15/2021 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-4, 6-11, 13-16, 18 has  overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-4, 6-11, 13-16, 18 have overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 4, 8, 11, 13, 15, 16 are amended. 
	Claim(s) 5, 12, 17 are cancelled. 
	Claim(s) 1-4, 6-11, 13-16, 18 are pending in this application and an action on the merits follows. 
Claim Objections
Claims 6, 9, 10, and 18 objected to because of the following informalities:  
	Claim 6 should depend on claim 1 and not claim 5;
	Claim 9 should depend on claim 8 and not claim 9;
	Claim 10 should depend on claim 9 and not claim 10;
	Claim 18 should depend on claim 15 and not claim 17;
 	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth et al. (US 20070294129 A1, hereinafter Froseth), in view of Rutledge et al. (US 20150145642 A1, hereinafter Rutledge), in view of Chen et al. (US 20160170939 A1, hereinafter Chen), and further in view of Mina (US 20140101233 A1).
	Regarding claims 1 and 8, Froseth discloses:
	a method of requesting, generating, and delivering a customized food order, the method comprising the steps:  ¶82 - A system and method for selecting, ordering and distributing customized food products;
	generating a request with a requesting party at a computing device, and said request comprising a recipe for a food product ¶112 - Once a particular formulation is ordered by a consumer, which may be a food formulation, such as a cereal formulation, never made prior to this point in time;  [the particular formulation is ordered when] ¶¶124-128 - the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices, and sends the request to the merchant server to place a customized order/ a particular formulation; further see, ¶¶57, 82, 124-129;	
	sending said request to said remote server processing said request at said remote server; storing said recipe into said database; ¶128 - The merchant server receives the request, which can be identified with a unique code as described above; ¶115 - the shopping cart ordering component 236 b adds a requested item to a shopping cart. The data storage medium component 238 stores information for a plurality of users using a unique code for each order; further see, ¶¶57, 82, 124-129;
	authorizing said third-party fulfillment entity with said remote server processor; as best understood under the 112(b) rejection ¶¶92 – [the unique code is read] either automatically or by individuals working at the facility/ the custom finishing facility 108, at each stage in the process to ensure appropriate action; ¶115 – the server system/ merchant server 106 stores orders with unique code, see figure 2C database as part of the merchant server; therefore third-party fulfillment entity is authorized; further see, ¶¶57, 82, 124-129;
	delivering said request to said third-party fulfillment entity;  preparing said food product at said third-party fulfillment entity based upon said recipe; and  ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared. ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;
	delivering said food product to said requesting party, thereby fulfilling said request.  ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; further see, ¶¶57, 82, 124-129;
	Froseth discloses (¶86) that the product is prepared at the custom finish facility and ¶129 - The customized order is then shipped 320 via any suitable means; however does not disclose the limitations below,  Rutledge discloses:
 	providing a kiosk having a stand, security camera, and secure drop-box with a lid, said kiosk housing a computing device, said computing device comprising a processor, data storage, graphical user interface (GUI), and connection to wireless communications network; ¶26 the kiosk 102 includes a GUI, a door 205 and 204 electronic lock, ¶35 a camera to take pictures of the content in the transfer box; ¶22 kiosk includes processor and memory;
	placing said kiosk in a static location; ¶54 – the location of the kiosk; therefore, the kiosk is in  static location;
	said lid being selectively openable upon assertation of permission; obtaining said permission and accessing said secure drop-box; and delivering…at said secure drop-box fig. 5 on step 504 customer logs in by provide identification information, and on step 524 door opened [lid] and customer places device in the transfer box, ¶35 a camera to take pictures of the content in the transfer box;  [delivery at the secure drop box], further see para 47-54 and figures 5 and 2A and;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Froseth to include the above limitations as taught by Rutledge, in order to provide traceability, security, and convenience when dropping off such items, (see: Rutledge, ¶6).
	Froseth discloses (¶86) that the product is prepared at the custom finish facility; and “a remote server… said remote server comprising a processor, data storage, and connection to said wireless communications network, said data storage storing a database… said processor of said remote server” as the merchant server  106, see figure 2A and ¶115; however it does not specifically disclose “submitting to [platform], from a third-party, a request to be approved as a third-party fulfilment entity, said request including a submission; approving said third-party as said third-party fulfillment entity with [platform] based upon said submission;” Chen discloses - ¶128 - In one example, to be recognized as legitimate cooking service provider, the chef may initially need to receive approval from a platform manager to open the feature that enables the chef to sell the service online. Chefs opening this feature may be marked explicitly on the platform in order for others to clearly identify their qualification. ¶129 - However, if a chef chooses to get approved and open the feature, the chef may show menus (as a cluster of posts and albums) and receive dining requests from potential diners as an approved chef 912. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Froseth to include the above limitations as taught by Chen, in order to be recognized as legitimate cooking service provider, (see: Chen, ¶128).
	Froseth discloses the food formulation request; however does not specifically disclose an educational video for teaching said recipe; However, Mina discloses:  - ¶45 - Once a recipe is created, they may be accessed and shared by users with access to the restaurant for which the recipe was made. When a recipe is copied and submitted to a new restaurant, the submitted recipe data may include the ingredients as well as embedded photos and video; ¶40 - Videos 540 may include one or more videos for making and presenting the dish according to the recipe;
	In addition, regarding claim 8, Froseth discloses the food formulation request; however does not specifically disclose preparing said educational video at said third-party, said educational video comprising instructions and preparation of said food product; However, Mina discloses:  - ¶45 - Once a recipe is created, they may be accessed and shared by users When a recipe is copied and submitted to a new restaurant, the submitted recipe data may include the ingredients as well as embedded photos and video; ¶40 - Videos 540 may include one or more videos for making and presenting the dish according to the recipe;
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Froseth to include the above limitations as taught by Mina, in order maintain quality control and for teaching purposes, (see Mina, ¶15). 
In addition, have a stand included the kiosk of Rutledge would have been obvious modification to the skilled artisan because it would be considered an obvious matter of design choice, and such modification would not have otherwise affected the teaching of the Rutledge.
	Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Rutledge, Chen, and Mina combination as applied to claims 1 and 8, further in view of  Cummings (US 20150235193 A1), and  in view of  MACGUIRE (U.S. 20030141214 A1).
	Regarding claims 2 and 9, the combination, specifically Froseth discloses:
	further comprising the steps: said request comprising a food product order to be delivered; preparing said food product at said fulfillment entity; and delivering said food product, thereby fulfilling said request.  ¶¶57, 82, ¶112, 115, 124-129 – send a customized order/ a particular formulation of a customized food product to the merchant server 106, the merchant server 106 send the customized order/ a particular formulation to the facility/ the custom finishing facility that prepared the order, the order is shipped and delivery to the consumer;
The combination does not specifically disclose “a duplicate food product order concurrent with the food product intended for the requesting party” However, Cummings discloses:  ¶86 - while a modify button 868 may bring up a screen used for detailed and/or bulk modification of items in the current order, such as duplicating items; 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Cummings, in order to allow items to be selected, (see: Cummings ¶86). 
	The combination does not specifically disclose “food product to a gift recipient”.
	However, MACGUIRE discloses: ¶24 - the donation or remittance to be rendered to a beneficiary (e.g., a charity) can take various forms (e.g., money, clothing, food, etc);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by MACGUIRE, in order to allow the consumer to determine exactly where the donation is going, (see: MACGUIRE ¶19). 
	Please note that these limitations “the food product intended for the requesting party to be delivered to a gift recipient” is not given patentable weight because these limitations are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claims 3 and 10, the combination discloses:
	 wherein said gift recipient is a charity.  MACGUIRE discloses: ¶24 – charity;
	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Rutledge, Chen, and Mina combination as applied to claim 1, further in view of  Torgersrud  et al.(US 20120262271 A1, hereinafter Torgersrud).
	Regarding claim 4, the combination, specifically Froseth discloses:
urther comprising the steps: delivering said food product via a delivery party; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;
	 The combination does not disclose “ascertaining an identity of said delivery party said security camera; and making a determination with said processor of said computing device to grant said permission to said delivery party.”; however Torgersrud discloses ¶64 - the kiosk 102 will use facial detection software to ensure that a face is present in the camera field of view. If no face is present (for example, because a resident is blocking the camera with their hand or other obstruction), the system will not permit a log in to be completed. During a resident's log in, the kiosk 102 may display a video feed 705 on the login screen 701, providing a visual reminder to the resident that the images are being recorded. Additional secondary verification systems (such as voice biometrics and individualized facial recognition) may also be utilized, as illustrated in FIGS. 7-8.; ¶66 -the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident. The facial recognition system uses facial “landmarks” generated by mathematical formulas to present a score which indicates a likelihood that the captured image matches the pre-stored image. If the images match to a sufficient degree, the verification is approved and the resident is granted access to the system. If the images do not match, the system may store the captured image and other usage details for review by administration officials.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Torgersrud , in order to various services required in a secure facility that is efficient, secure, and effective , (see: Torgersrud ¶3).  
	Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Rutledge, Chen, and Mina combination as applied to claims 1 and 8, further in view of  Peyran et. al. (US 20090071972 A1, hereinafter Peyran).
	Regarding claims 6 and 13, the combination, specifically Froseth discloses ¶¶124-129 - The customized order is shipped and delivered to the consumer; does not disclose, “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product; placing said second food product into said storage compartment; retrieving and shipping said second food product; retrieving and shipping said first food product; placing said first food product into said storage compartment; and thereby trading a quantity of said first food product for a quantity of said second food product.”  Peyran discloses ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination t to include the above limitations as taught by Peyran in order to facilitating exchange of an item, (see: Peyran ¶10).  
	Regarding claim 7, the combination, specifically Froseth disclose ¶¶124-129 - The customized order is shipped and delivered to the consumer; does not disclose “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product; and trading a quantity of said first food product for a quantity of said second food product.”  Peyran discloses ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include trade concept of Peyran to the order customized delivery of Froseth so the order can be delivery to the consumer, and consumer can trade a item/food for the customized order, in order to facilitating exchange of an item, (see: Peyran ¶10).  
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Rutledge, Chen, Mina, Cummings, and MACGUIRE combination as applied to claim 9, and further in view of  Torgersrud  et al. (US 20120262271 A1, hereinafter Torgersrud).
	Regarding claim 11, the combination, specifically Froseth discloses:
	further comprising the steps: delivering said food product via a delivery party; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;
	 The combination does not disclose “ascertaining an identity of said delivery party said security camera; and making a determination with said processor of said computing device to grant said permission to said delivery party.”; however Torgersrud discloses ¶64 - the kiosk 102 will use facial detection software to ensure that a face is present in the camera field of view. If no face is present (for example, because a resident is blocking the camera with their hand or other obstruction), the system will not permit a log in to be completed. During a resident's log in, the kiosk 102 may display a video feed 705 on the login screen 701, providing a visual reminder to the resident that the images are being recorded. Additional secondary verification systems (such as voice biometrics and individualized facial recognition) may also be utilized, as illustrated in FIGS. 7-8.; ¶66 -the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident. The facial recognition system uses facial “landmarks” generated by mathematical formulas to present a score which indicates a likelihood that the captured image matches the pre-stored image. If the images match to a sufficient degree, the verification is approved and the resident is granted access to the system. If the images do not match, the system may store the captured image and other usage details for review by administration officials.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Torgersrud , in order to various services required in a secure facility that is efficient, secure, and effective , (see: Torgersrud ¶3).  
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Rutledge, Chen, Mina, Cummings, and MACGUIRE combination as applied to claim 9, and further in view of  Peyran et. al. (US 20090071972 A1, hereinafter Peyran).
	Regarding claim 14, the combination, specifically Froseth disclose ¶¶124-129 - The customized order is shipped and delivered to the consumer; does not disclose “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product; and trading a quantity of said first food product for a quantity of said second food product.”  Peyran discloses ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination t to include the above limitations as taught by Peyran in order to facilitating exchange of an item, (see: Peyran ¶10).  
	Claim(s) 15 is rejected under U.S.C. 103 as being unpatentable over Froseth et al. (US 20070294129 A1, hereinafter Froseth), in view of Rutledge et al. (US 20150145642 A1, hereinafter Rutledge), in view of Martin et al. (US 20130191251 A1, hereinafter Martin), and further in view of Official Notice.
	Regarding claim 15, Froseth discloses:
	A method of requesting, generating, and delivering a customized food order, the method comprising the steps: ¶82 - A system and method for selecting, ordering and distributing customized food products, wherein (¶68, 82) the customized food product can be any food; wherein (¶¶124-128) the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices; further see, ¶¶57, 82, 124-129;
generating a request with a requesting party at a requesting party computing device, , and said request comprising a food product, a substitute option, a future date, and a payment; ¶112 - Once a particular formulation is ordered by a consumer, which may be a food formulation, such as a cereal formulation, never made prior to this point in time;  [the particular formulation is ordered when] ¶¶124-128 - the customer complete a integrative survey online to determine consumer preferences such as type, flavor, packaging particulates, etc, [after the survey the customer] can view and select from customized food choice, or/and choose to further customized one or more food product choices, and sends the request to the merchant server to place a customized order/ a particular formulation; further see, ¶¶57, 82, 124-129; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create (see figure 12A – food product, substitute options, figure 17 payment information - ¶246 payment information is tied in the system)…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability.
	sending said request to a fulfillment entity computing device, said fulfillment entity computing device comprising a processor, data storage, graphical user interface (GUI), and connection to a wireless communications network; ¶128 - The merchant server receives the request, which can be identified with a unique code as described above; ¶115 - the shopping cart ordering component 236 b adds a requested item to a shopping cart. The data storage medium component 238 stores information for a plurality of users using a unique code for each order; further see, ¶¶57, 82, 124-129;	
approving said request with said fulfillment entity computing device; ¶¶128 - The merchant server system then processes 314 the customized order by first generating an order to purchase the customized food product, ¶¶92 – [the unique code is read] either automatically or by individuals working at the facility/ the custom finishing facility 108, at each stage in the process to ensure appropriate action [approves by ensuring appropriate action];
	determining whether said food product is available at said future date with said fulfilment entity computer device; ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared. ¶128 - The merchant server system then processes 314 the customized order by first generating an order to purchase the customized food product, with information sent to a custom finishing facility; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability. further see, ¶¶57, 82, 124-129; Note: the merchant server ensures food product is purchased and send to food product to the facility, in case the availability of the product is not good for the date, another food is faster delivery time base is selected;
	preparing said food product at said fulfillment entity on [date] if said food product is available and sending said food product to said requesting party; ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared; ¶129 - The customized order is then shipped 320 via any suitable means and 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;	
	determining whether said substitute option is available at [date] with said fulfillment entity computing device upon a determination that said food product is unavailable at said fulfillment entity; preparing said substitute option at said fulfillment entity if said food product is unavailable and if said substitute option is available and sending said substitute option to said requesting party; and  preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable;. ¶112 - the merchant server 106 provides information to the custom finishing facility 108 where the customized order is prepared; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129; wherein (¶224) the request includes multiple recommendations,…the user indicated so few taste preferences that it was not possible to create…the merchant can choose one or more components that may not be the consumer's first choice, but closely approximate the first choice, i.e., “related” components….[reason to select a different choice could be]…product having a faster delivery time based on component availability. further see, ¶¶57, 82, 124-129; Note: the merchant server ensures food product is purchased and send to food product to the facility, in case the availability of the product is not good for the date, another food is faster delivery time base is selected. Therefore, the food is prepared with an alternative option.
	delivering said alternative return to said requesting party, thereby fulfilling said request ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; further see, ¶¶57, 82, 124-129;
	Froseth discloses (¶86) that the product is prepared at the custom finish facility and ¶129 - The customized order is then shipped 320 via any suitable means; however does not disclose the limitations below,  Rutledge discloses:
 	providing a kiosk having a stand, security camera, and secure drop-box with a lid, said kiosk housing a computing device, said computing device comprising a processor, data storage, graphical user interface (GUI), and connection to wireless communications network; ¶26 the kiosk 102 includes a GUI, a door 205 and 204 electronic lock, ¶35 a camera to take pictures of the content in the transfer box; ¶22 kiosk includes processor and memory;
	placing said kiosk in a static location; ¶54 – the location of the kiosk; therefore, the kiosk is in  static location;
	said lid being selectively openable upon assertation of permission; obtaining said permission and accessing said secure drop-box; and delivering…at said secure drop-box fig, 5 on step 504 customer logs in by provide identification information, and on step 524 door opened [lid] and customer places device in the transfer box, ¶35 a camera to take pictures of the content in the transfer box;  [delivery at the secure drop box], further see para 47-54 and figures 5 and 2A and;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Froseth to include the above limitations as taught by Rutledge, in order to provide traceability, security, and convenience when dropping off such items, (see: Rutledge, ¶6).
	Froseth does not disclose “alternative return”  “preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable”, “delivering said alternative return to requesting party”, however, Martin disclose ¶37 -  open or closed vouchers may allow a user to request funds generally, such as a gift certificate, through the gifting platform, where the user can then choose how to apply the obtained funds.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the order taught by Froseth to include the above limitations as taught by Martin, in order to sallow the user to choose how to apply the obtained funds, (see Martin ¶37).
	Froseth discloses the selection of a product having a faster delivery date to prepared the customized order; Froseth does not specifically disclose “a future date”. However, Examiner takes Official Notice that it is old and well known in the art to an order includes a delivery date.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the order taught by Froseth to include delivery date as taught by Official Notice, in order to so consumer can track their order, and receive the order in the expected date.
	Please note: Limitations “determining whether said food product is available at [date] with said fulfilment preparing said food product at said fulfillment entity on [date] if said food product is available and sending said food product to said requesting party; determining whether said substitute option is available at [date] with said fulfillment entity computing device upon a determination that said food product is unavailable at said fulfillment entity computing device; preparing said substitute option at said fulfillment entity if said food product is unavailable and if said substitute option is available and sending said substitute option to said requesting party, and  preparing said alternative return at said fulfillment entity if said food product is unavailable and if said substitute option is unavailable; obtaining said permission and accessing said secure drop-box; and delivering said alternative return to said requesting party at said secure drop-box,, thereby fulfilling said request” in claim 15 constitute conditional method steps, and do not need to be carried out in order to the claimed method to be performed. For example, if the food product is determine to be available, the steps of substitute option is not need to be carried out in order to have the claimed method performed. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Cybersettle, Inc. v. Nat’lArbitration Forum, Inc., 243 F. App’x 603, 607 (Fed. Cir. 2007) (unpublished); Exparte Schulhauser, No. 2013-007847, 2016 WF 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential).Therefore, contingent steps found in claims 3-10 that depend from conditional steps which are not required to be performed, do not have patentable weight.
	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth , Rutledge, Martin, and Official Notice combination as applied to claim 15 above, and further in view of  Torgersrud  et al.(US 20120262271 A1, hereinafter Torgersrud).
	Regarding claim 16, the combination, specifically Froseth discloses:
	further comprising the steps: delivering said food product via a delivery party; ¶129 - The customized order is then shipped 320 via any suitable means and delivered 322 to the consumer; ¶128 - the custom finishing facility prepares 316 the customized order; further see, ¶¶57, 82, 124-129;
	 The combination does not disclose “ascertaining an identity of said delivery party said security camera; and making a determination with said processor of said computing device to grant said permission to said delivery party.”; however Torgersrud discloses ¶64 - the kiosk 102 will use facial detection software to ensure that a face is present in the camera field of view. ¶66 -the facial verification processing includes comparing an image captured by the camera 303 of the kiosk 102 with a pre-stored image of the resident. The facial recognition system uses facial “landmarks” generated by mathematical formulas to present a score which indicates a likelihood that the captured image matches the pre-stored image. If the images match to a sufficient degree, the verification is approved and the resident is granted access to the system. If the images do not match, the system may store the captured image and other usage details for review by administration officials.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Torgersrud , in order to various services required in a secure facility that is efficient, secure, and effective , (see: Torgersrud ¶3).  
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Froseth, Martin, Official Notice combination as applied to claim 15, further in view of  Peyran et. al. (US 20090071972 A1, hereinafter Peyran).
	Regarding claim 18, the combination, specifically Froseth ¶¶124-129 - The customized order is shipped and delivered to the consumer; does not disclose, “further comprising the steps: wherein said food product is a first food product; wherein said requesting party is in possession of a second food product, and wherein said payment comprises said second food product; placing said second food product into said storage compartment; retrieving and shipping said second food product; retrieving and shipping said first food product; placing said first food product into said storage compartment; and   thereby trading a quantity of said first food product for a quantity of said second food product.”  Peyran discloses ¶64 - Upon the parties' depositing the respective products (28a, 28b) with the designated kiosk (20), the appropriate components in the jukebox may proceed to process each of the products automatically as previously described. The system (10) would then inform each of User A (12a) and User B (12b) of the availability of their respective desired Game B (14b) and Game A (14a) so that they may proceed to collect their desired games accordingly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination t to include the above limitations as taught by Peyran in order to facilitating exchange of an item, (see: Peyran ¶10).  
Response to Arguments 
Applicant’s arguments submitted 12/15/2021 have been fully considered, but are moot in view of the new grounds of rejection.  
	Regarding the previously made 35 USC 101 rejection, the claims as amended are considered patent-eligible because the claims as a whole integrate certain methods of organizing human activity into a practical application. Specifically, the recitation “providing a kiosk having a stand, security camera, and secure drop-box with a lid, said kiosk housing a computing device, said computing device comprising a processor, data storage, graphical user interface (GUI), and connection to wireless communications network; placing said kiosk in a static location; said lid being selectively openable upon assertation of permission.. obtaining said permission and accessing said secure drop-box; and -2-Appl. No. 16/857,841 Amdt. dated December 15, 2021 Reply to Office action of September 15, 2021 delivering said food product to said requesting party at said secure drop-box, thereby fulfilling said request” – a secure drop box is access and a lid is open based on permission grant, so customized food from third party can be delivery in a kiosk. Applicant’s claims recite a combination of elements that integrate the exception into a practical application. Thus, the 35 USC 101 rejection is also withdrawn
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627             



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627